DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the requirement for election in the reply filed on 04/11/2022 is acknowledged.  The traversal is on the ground(s) that there is a special technical feature not found in Henderson.  This is not found persuasive because the claim limitation requires an opening force to open said door when said door reaches the last 30º of the range of motion. Examiner maintains the previous position that applying a force through at least the majority of motion (as in with Henderson) meets this requirement. While applicant’s intention may be to claim the force is only applied during the last 30º of motion, the claim language as written does not contain a limitation to only apply force over a specific range.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/11/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al. (US 20150297833 A1).
Regarding claim 1, Henderson teaches a drug delivery device (Fig. 1), comprising: 
a housing (2) defining an opening, the opening being the open area created when the device is open, and a chamber (*naf1) configured to receive a drug cartridge [0109]; 
a movable door (3) connected to said housing, the door having a range of movement between a fully open position (Fig. 1) and a closed position (Fig. 8), wherein said door blocks access to said opening when said door is in said closed position (Fig. 8); 
a biasing element (9) connected to said housing and said door (Fig. 1), wherein said biasing element is positioned to interfere with the movement of said door by applying an opening force to open said door when said, door reaches the last  30 degrees of rotation toward closure or when  said door reaches the last 30% of said range of movement during rotation of said door [0133]; and 
a locking mechanism (19) between said door and said housing, said locking mechanism applying a locking force on said door greater and in an opposite direction to the opening force applied by said biasing element [0124].  

Regarding claims 2-6,10 and12-14, Henderson teaches the drug dispensing mechanism of claim 1.
Regarding claim 2, Henderson further teaches a drug dispensing mechanism (at least 24 and 25), wherein closing of said door engages said drug dispensing mechanism to release drug from said drug cartridge [0007, 0136].  

Regarding claim 3, Henderson further teaches said door (at least 3 and 11) is connected to said housing via a hinge [0113], wherein said locking mechanism (19) is spaced from said hinge at a contact point between said  door and said housing (Fig. 1) [0124].  

Regarding claim 4, Henderson further teaches said  door further comprises a hinge support (11), wherein when said door (3) is closed, said hinge Page 2 of 7DOCKET NO.: 106843.025012PATENTApplication No.: 16/321,557support pushes said biasing element with a closing force which is greater than said opening force (Fig. 4) [0124].  

Regarding claim 5, Henderson further teaches said opening force is greater than said closing force, said biasing element moves said  door to a perceptibly open position by pushing said hinge support [0124]. This force is greater once lock (19) is disengaged, causing the door to open as detailed by Henderson.  

Regarding claim 6, Henderson further teaches said door (3) protrudes at least 4 mm from said housing (2) when said door is in said perceptibly open position, as seen in Fig. 1.  

Regarding claim 9, As the biasing element itself (both 12 and 13) is within the range of motion of the hinge elements and is positioned between (13) and the location of (3.1), Henderson is considered to teach said biasing element is positioned within said hinge.  

Regarding claim 10, Henderson further teaches said door (3) interlocks with said housing (2) for locking said door [0124], as detailed by the pin (19.1) entering the case which interlocks a projection and recess. 

Regarding claim 12, Henderson further teaches said door (3) is a sliding door as (13) slides along the case (Fig. 1, 4).  

Regarding claim 13, Henderson further teaches said biasing element (9) is a leaf spring or, a torsion spring [0111].  

Regarding claim 14, Henderson further teaches said biasing element (9) is a  configured to elasticity deform, as a spring must do to operate properly [0110].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Grimoldby et al. (US 20180221584 A1).
	Regarding claim 11, Henderson teaches the drug delivery device of claim 1.
Henderson fails to teach said locking mechanism irreversibly locks said door.  
Grimoldby teaches a drug delivery device (Fig. 1) in which the cover (152) irreversibly locks [0106].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking mechanism of Henderson with the permanent locking of Grimoldby as it would be obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success MPEP 2143IE.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Pearson (US 20200282144 A1).
Regarding claim 15, Henderson teaches the drug delivery device of claim 1.
Henderson fails to teach a motor.
Pearson teaches a drug delivery device comprising a transmission to couple between a motor of said device and said drug cartridge when said door is in said closed position.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manual activation of Henderson with the motor actuation of Pearson as a simple substitution of one known technique to improve similar devices in the same way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781